—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 31, 1998, convicting defendant, upon his plea of guilty, of rape in the first degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
Since defendant failed to comply with the “no arrest” condition of sentence specified at the time of the plea, the court *340properly exercised its discretion in revoking its promise of youthful offender treatment and imposing the minimum sentence authorized for an adult. Defendant’s claim that the sentencing court failed to conduct proper inquiry into the new arrest is unpreserved since he argued not that he had not committed the crime for which he was rearrested, but that it was not as serious as it appeared. We decline review in the interest of justice. Were we to review this claim, we would find that the court conducted a sufficient inquiry and satisfied itself of the validity of the new arrest. Concur — Rosenberger, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.